Citation Nr: 1734119	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel





INTRODUCTION

The Veteran had active air service from February 1967 to August 1970 and August 1971 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1. An unappealed February 2007 rating decision denied service connection for sleep apnea.

2. The evidence associated with the claims file subsequent to the February 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3. Sleep apnea had its onset during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016).

2. Sleep apnea was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Claim to Reopen

A February 2007 rating decision denied service connection for sleep apnea based on a finding that the Veteran's diagnosed sleep apnea did not occur in and was not caused by active service.  The Veteran did not appeal that decision.

The pertinent evidence that has been received since the February 2007 rating decision includes additional VA Medical Center and private treatment records, and a statement from the Veteran that he did, in fact, experience symptoms of sleep apnea during service, but that the lack of knowledge about the condition limited its diagnosis.

The Board finds that the Veteran's statements that he has experienced symptoms of sleep apnea since service are new and material.  The Board notes they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for sleep apnea is warranted.  

 Entitlement to Service Connection for Sleep Apnea

The Veteran asserts that his sleep apnea had its onset during active service.

A review of the Veteran's service treatment records (STRs) shows that, as part of comprehensive allergy testing conducted in 1975, the Veteran reported feeling excessively tired all the time.  

Furthermore, in a June 2011 statement, the Veteran, who has served extensively in the medical field and is currently licensed in cardiopulmonary medicine as an echo-cardiographer, stated that he experienced symptoms of sleep apnea throughout his period of active service.  He elaborated that the disability now known as sleep apnea was not known at the time, and Veterans' symptoms were treated individually and not as part of a larger disease process.  Specifically, the Veteran reported that he experienced excessive fatigue, lethargy, snoring, and weight gain during active service.  He stated that no knowledge about the disability meant testing methodology as a means of diagnosis was not widely available, and as a result, treatment options were limited.

In August 2013, the Veteran was afforded a VA examination.  At that time, the examiner confirmed the diagnosis of sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran was not diagnosed with sleep apnea until 2001, at which time he weighed 276 pounds.  The examiner noted that the Veteran's retirement weight was 189 pounds.  The examiner further noted that there was no medical evidence in the record to indicate that the Veteran's sleep apnea was incurred in or caused by service.  

The Board finds the August 2013 VA opinion to be inadequate.  In this regard, the Board notes that the examiner failed to adequately consider the Veteran's lay statements regarding the onset of his symptoms.  Further, the examiner did not acknowledge the 1975 in-service documentation of excessive tiredness and the possibility that such symptoms constitute an in-service manifestation of the Veteran's sleep apnea.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In a January 2017 statement, the Veteran's wife reported that she noticed her husband snored excessively, with frequent interruptions in sleep, since as early as 1982.  She reported that his sleep was often fitful, marked by excessive leg movements, which would wake her up.  She reported that those symptoms continued through his retirement until his diagnosis of sleep apnea.

In sum, the Veteran has competently reported that he first experienced symptoms associated with a later diagnosis of sleep apnea while in active service, and those statements have been found credible by the Board.  Furthermore, the Veteran's STRs confirm that the Veteran reported symptoms while in service which could be attributed to the later diagnosis.  Post-service medical evidence of record shows that the Veteran has received a diagnosis of sleep apnea in November 2000, and has continued to receive treatment for sleep apnea, including the use of an assistive breathing device.  The Veteran's wife has competently and credibly reported that she witnessed the Veteran experience symptoms of sleep apnea since at least 1982.  The August 2013 VA opinion is not considered to be adequate evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for sleep apnea is at least in equipoise and as such, the benefit of the doubt must be resolved in favor of the Veteran.  Therefore, entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

New and material evidence has been presented, and reopening of the claim of entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


